DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 13, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 4 recite “wherein the liposome.”  However, claim 1 from which claims 3 and 4 a liposome in the alternative to an emulsion.  Therefore, the liposome is not required when an emulsion is selected and these claims would be unclear in light of an emulsion since there would be no liposome.  It is suggested that claim language to “wherein the freezing point depressant is contained within the liposome” be included and the claim has been interpreted in the manner for the purpose of the application of prior art.  
Claim 4 recites “wherein the liposome contains water such that the freezing point depressant and/or the water are released into the skin after the liposome breaks down.  It is unclear how if the liposome is broken down either the water or the freezing point depressant would not be released.  How would it be possible to only release either the water or the freezing point depressant?  No prior art has been applied due to this lack of clarity.  
Claim 5 recites “the liposome.”  However, claim 1 from which the claim depends recites a liposome in the alternative to an emulsion.  Therefore, the liposome is not 
Claim 13 recites “the emulsion.”  However, claim 11 from which the claim depends recites an emulsion in the alternative to a liposome.  Therefore, the emulsion is not required when a liposome is selected and these claims would be unclear in light of a liposome since there would be no emulsion.  It is suggested that the claim language to “wherein the ice nucleating agent is encompassed within the emulsion” be included and the claim has been interpreted in the manner for the purpose of the application of prior art.
Claim 16 recites “the liposome.”  However, claim 11 from which the claim depends recites a liposome in the alternative to an emulsion.  Therefore, the liposome is not required when an emulsion is selected and these claims would be unclear in light of an emulsion since there would be no liposome.  It is suggested that claim language to “wherein the ice nucleating agent is encompassed within the liposome” be included and the claim has been interpreted in the manner for the purpose of the application of prior art.
Claims 20 and 21 recite “the emulsion.”  However, claims 1 and 19 from which the claims depend recite an emulsion in the alternative to a liposome.  Therefore, the emulsion is not required when a liposome is selected and these claims would be unclear in light of a liposome since there would be no emulsion.  It is suggested that the 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3, 6, 7, 9, 10 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0255362 A1 to Levinson et al. (Levinson) in view of US 2010/0047360 A1 to Klaveness et al. (Klaveness).
Regarding claims 1, 9 and 20, Levinson teaches a method for treating a subject’s skin (see entire document), comprising applying a coupling media (cryoprotectant as described in [0049-0065]) to the skin where the cryoprotectant is absorbed into the skin, wherein the coupling media includes a freezing point depressant ([0058-0059]) and cooling the coupling media and a surface of the skin with an applicator to a temperature below 0 degrees C to treat the skin (see entire document).  However, Levinson does not specifically teach the coupling media including either a liposome, an oil-in-water emulsion, a water-in-oil emulsion, or an oil-in-oil emulsion containing the freezing point depressant to enhance delivery of the freezing point depressant to the skin.  Klaveness teaches topical application of therapeutic compositions that are in any form suitable for topical application, e.g. creams, gels, solutions, emulsions (either oil-in-water or water-in-oil), dispersion, suspensions etc. and preferably the compositions used are creams, emulsions, gels, vesicle dispersions, or vesicle forming compositions ([0032]).  In terms of vesicles, liposomes are of particular interested as the can facilitate skin penetration and that liposome formulation may be prepared conventionally ([0032]).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a therapeutic composition as 
Regarding claim 2, Levinson in view of Klaveness teaches the method of claim 1 as well as Levinson teaching the further limitation of wherein the freezing point depressant comprise propylene glycol, glycerol, and/or polyethylene glycol ([0058-0059]).
Regarding claim 3, Levinson in view of Klaveness teaches the method of claim 1 as well as wherein the liposome and freezing point depressant is a propylene glycol liposome (the necessary result of the freezing point depressant of Levinson, which is disclosed as propylene glycol and the use of a liposome as the vesicle as taught by Klaveness).
Regarding claim 6, Levinson in view of Klaveness teaches the method of claim 1 as well as Levinson teaching the further limitation of controlling cooling of the coupling media and the skin surface so as to not freeze the epidermis (see entire document).
Regarding claim 7, Levinson in view of Klaveness teaches the method of claim 1 as well as Levinson teaching the further limitation of controlling cooling of the coupling media and the surface cooling so as to freeze the skin (see entire document as Levinson is concerned with cooling lipid-rich cells that protrude into the dermis and thus freezing of the dermis would occur in at least those instances.
Regarding claim 10, Levinson in view of Klaveness teaches the method of claim 1, but not specifically wherein the oil-in-water emulsion or the water-in-oil emulsion is a nanoemulsion.  However, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claims 19 and 21, Levinson teaches a system for treating a subject (see entire document), comprising an applicator (see for example 104) configured to reduce a temperature of a target region beneath a surface of the subject’s skin to reduce the temperature of target tissue from a natural body temperature to a temperature for freezing the target tissue (see entire document), a coupling media (cryoprotectant as described in [0049-0065]) including a freezing point depressant ([0058-0059]) and a controller (see for example [0023]) programmed to cause the applicator to cool the coupling media and a surface of the skin to a temperature below 0 degrees C to freeze the skin for a period of time (see entire document).  However, Levinson does not specifically teach the coupling media including either a liposome, an oil-in-water emulsion, a water-in-oil emulsion, or an oil-in-oil emulsion containing the freezing point depressant to enhance delivery of the freezing point depressant to the skin.  Klaveness teaches topical application of therapeutic compositions that are in any form suitable for topical application, e.g. creams, gels, solutions, emulsions (either oil-in-water or water-in-oil), dispersion, suspensions etc. and preferably the compositions used are creams, emulsions, gels, vesicle dispersions, or vesicle forming compositions ([0032]).  In terms of vesicles, liposomes are of particular interested as the can facilitate skin penetration and that liposome formulation may be prepared conventionally ([0032]).  .
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson and Klaveness as applied to claim 1 above, and further in view of US 2015/0328478 A1 to McDaniel (McDaniel).
Levinson in view of Klaveness teaches the method of claim 1, but not wherein the method further comprises breaking a lipid encapsulation using ultrasound energy, temperature cycling, and/or a cleansing agent to release the freezing point depressant.  McDaniel teaches that the delivery of the desired agent into the target tissues may be enhanced, facilitated, or made possible by the use of enzymes capable of altering the structure, permeability, or other physical characteristics of the stratum corneum or by the use of ultrasound, or phonophoresis either for penetration into the gland or surrounding tissue or, once penetrated to cause the release of the agent from the encapsulated delivery device such as liposomes, polymers, microspheres, etc. so as to cause penetration or attachment of the active agent ([0041]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the use of ultrasound energy to cause the release of the active ingredient from the encapsulated delivery device such as liposomes, polymers, microspheres, etc. as taught by McDaniel so as to cause the release of the active ingredient as taught by McDaniel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,682,297 in view of Klaveness.
Regarding claims 1-21, the patent teaches the limitations of the claims except for specifically a freezing point depressant contained within a liposome or as an emulsion or an ice nucleating agent encompassed within a liposome or as an emulsion.  Klaveness teaches topical application of therapeutic compositions that are in any form suitable for topical application, e.g. creams, gels, solutions, emulsions (either oil-in-water or water-in-oil), dispersion, suspensions etc. and preferably the compositions used are creams, emulsions, gels, vesicle dispersions, or vesicle forming compositions ([0032]).  In terms of vesicles, liposomes are of particular interested as the can facilitate skin penetration and that liposome formulation may be prepared conventionally ([0032]).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a therapeutic 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLYN E SMITH/Primary Examiner, Art Unit 3794